832 So. 2d 834 (2002)
Joel P. HEILMANN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-1873.
District Court of Appeal of Florida, Fifth District.
November 15, 2002.
Rehearing Denied December 26, 2002.
Joel P. Heilmann II, Sanderson, Pro Se.
*835 Richard E. Doran, Attorney General, Tallahassee, and Lamya A. Henry, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Joel P. Heilmann seeks review of the denial of his petition for writ of habeas corpus filed in the circuit court. Heilmann raises issues which were or could have been raised in the direct appeal of his conviction, and, therefore cannot be raised in a habeas corpus petition. See Teffeteller v. Dugger, 734 So. 2d 1009, 1016 (Fla.1999). Additionally, the issues now asserted were raised in his two prior postconviction proceedings. Accordingly, Heilmann's petition is successive. See Johnson v. Singletary, 695 So. 2d 263, 265-66 (Fla.1996).
AFFIRMED.
SHARP, W., GRIFFIN and ORFINGER, R. B., JJ., concur.